Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Action/Status of Claims
	Claims 1-3, 8, 10-13, 15-22 are pending in this application. Claims 4-7, 9, 14 have been canceled. 

Claim Interpretation
Applicants have amended the composition claim to, “An agricultural composition for breaking bud dormancy of woody perennial plants comprising as the only active ingredient a mixture of an effective amount of forchlorfenuron and a nitrogen containing fertilizer, wherein the amount of forchlorfenuron and the nitrogen containing fertilizer is at a ratio from about 1:13 to about 1:438.” Applicants are attempting to limit the claim to contain only these active ingredients which the examiner appreciates. However, applicants have never defined active ingredient in their specification nor have they specified that the active ingredient must be an agricultural active ingredient. Additionally, the composition can comprise excipients, formulation auxiliaries, surfactants, carriers, etc. which would include things like crop oils and crop oils are also known in the art to exhibit pesticidal activity (as is evidenced by Flint https://ucanr.edu/blogs/blogcore/postdetail.cfm?postnum=13099 (See entire document)) and as such are active ingredients in addition to also be classified as a carrier/diluent. 
Further, applicants have defined nitrogen containing fertilizer to be any fertilizer which contains nitrogen (See [014]). Thus, any composition or mixture of anything which fertilizes which contains even 1 molecule of nitrogen reads on the instantly claimed nitrogen containing fertilizer, e.g. it reads on animal feces and animal feces often contains excreted antibiotics 

-    A method of promoting bud break in woody perennial plants consisting of applying an effective amount of forchlorfenuron and an effective amount of a nitrogen containing fertilizer, wherein the amount of forchlorfenuron and the nitrogen containing fertilizer is at a ratio from about 1:13 to about 1:438. 
The examiner is interpreting the consisting of in this claim to only apply to the actual step which makes up the method, specifically that the method itself consists of an application step, wherein either concurrently or sequentially of some composition which comprises forchlorfenuron and a nitrogen containing fertilizer in the claimed ratios is applied to a woody perennial plant, because the specification does not support the application of the two active agents with no other components present, a composition which consists of only forchlorfenuron and a nitrogen containing fertilizer, e.g. no carrier/diluents, etc. Applicant’s compositions obviously contain formulation additives/carriers/excipients since the disclosed modes of application [019] include spraying and drenching, dripping, painting or rolling on with a brush, wiping on, and chemigation. Forchlorfenuron is a solid that is poorly water soluble and the specific fertilizers claimed/disclosed, e.g. calcium ammonium nitrate is also a known solid. Thus, to be sprayed or applied via the disclosed modes of application these solids would have to be diluted or dissolved or suspended in some liquid diluent and as such the application to could not consist of applying a composition which consists of forchlorfenuron and one of the specifically disclosed nitrogen containing fertilizers. Thus applicant’s method is being interpreted by the examiner to not exclude other active agents or components from being applied in the method/single applying step as long as no other steps are being done as part of the method of promoting bud break.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 is missing a period at the end of the claim and so it is unclear to the examiner whether or not the claim is complete as it is written or if there is more to the claim that is missing. Claims 2-3 are also rejected because they depend from claim 1 and do not resolve the issue as to whether or not claim 1 is complete as written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by CN105432662.
Applicant’s claim:
--An agricultural composition for breaking bud dormancy of woody perennial plants comprising a mixture of an effective amount of forchlorfenuron and a nitrogen containing fertilizer, wherein the amount of forchlorfenuron and the nitrogen containing fertilizer is at a ratio from about 1:13 to about 1:428.

	‘662 teaches a composition for treating plants which comprises 3-8 parts by weight of a ~0.2% solution of forchlorfenuron in ethanol and 15-20 parts by weight of calcium ammonium nitrate which is a nitrogen fertilizer which would fall within applicants claimed weight/amount ratio of forchlorfenuron to nitrogen fertilizer of from 1:13 to 1:428 (Claims 1-3; Summary of Invention section paragraphs 2-4; preparation method section starting with ~paragraph 6 of the summary of invention section, starts with “The preparation method… contains through point 2)” which teaches the amount of forchlorfenuron in the solution with alcohol and then mixes with ammonium nitrate of lime; embodiments 1-2, 5). Regarding applicant’s limitations that the composition is for breaking bud dormancy of woody perennial plants this is an intended use and as the prior art composition is taught to be applied to plants then it would work in applicant’s intended use. Additionally, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the 
	‘662 teaches all limitations of the claim and thereby anticipates the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-2, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103265380 (‘380, from IDS (there were some instances where the examiner had inadvertently cited ‘380 as ‘360 which was a typo in the previous office action and this has been corrected in this office action)) and further in view of Lovatt (US2017/0325456, from IDS) and CN105432646 (‘646).
Applicant’s claims are being interpreted as above.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 1-2, 18, 22, ‘380 teaches an agricultural composition and method for treating woody perennial plants, specifically jujube trees, which comprises a mixture of an effective amount forchlorfenuron to promote plant health and growth and improve crop yields, specifically wherein the composition comprises water soluble forchlorfenuron granules which comprise, 0.1 %-2% forchlorfenuron, and 0.5-1% trace element fertilizer, macronutrient fertilizer in amounts of 70-78%, which can be ammonium nitrate which is a nitrogen fertilizer, and 10-28% of moderate-element fertilizer, which includes the instantly claimed calcium ammonium nitrate fertilizer which would lead to a total amount of nitrogen fertilizer of 97-99.4% (this 97-99.4% makes up the 30% of nutritive substance which reads on the claimed ratio. This was clearly an inadvertent typo by the examiner as it is clearly shown in the sections previously cited by the examiner in ‘380 and does not change the rejection of record as the ratios disclosed in the prior art still fall within the claimed range), wherein the ratio of forchlorfenuron to the nitrogen containing fertilizer fall within the claimed range of from about 1:13 to about 1:438, and th paragraph after summary of invention title; Claims; embodiment section, winter jujube). ‘380 teaches a method of treating woody perennial plants, to promote their growth/yield with the composition of forchlorfenuron and a nitrogen fertilizer wherein the ratio of forchlorfenuron to nitrogen containing fertilizer is from 1:13 to about 1:438, and wherein the forchlorfenuron composition comprises the nitrogen fertilizer thus they are applied concurrently (See abstract; Claims; Summary of invention section, paragraphs 1-7, pg. 3 of 10, paragraph starting with Five, Embodiment section; Test determination data section on pg. 4/10).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-2, 18, and 19-22, ‘360 does not teach wherein the methods of applying the forchlorfenuron and nitrogen containing fertilizer in the claimed ratios is specifically to promote shoot growth, or wherein the woody plant is a grape vine, or is a tree of the genus Prunus (which include plum, cherry, almond, peaches, nectarines, apricots). However, these deficiencies in ‘360 are addressed by Lovatt and ‘646.
Lovatt teaches cytokinin formulations which can comprise forchlorfenuron and a fertilizer blend, and specifically discloses/mentions nitrogen fertilizers, which are useful for breaking bud dormancy/promoting bud break specifically in grape vines, and stone fruits such as nectarines, peaches, apricot, plum trees which are of the claimed genus Prunus and in synchronizing bud break (as Lovatt teaches the same active steps in the same plants with compositions which can comprise the same active agents as instantly claimed) in these same woody perennially plant species instantly claimed and Lovatt also teaches wherein the plant growth can be plant shoot 
‘646 teaches it was known to use the same amounts of forchlorfenuron (called by trade name KT-30 in ‘646) (18-26 mg/kg, .18%-.26%) that are disclosed in ‘360 to promote fruit tree budding and branch growth (See abstract).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of ‘360 which contains forchlorfenuron and nitrogen fertilizer in the claimed amounts/ratios in the method of Lovatt with the adenine/cytokinin of Lovatt because ‘360 teaches compositions comprising forchlorfenuron and nitrogen containing fertilizers, specifically calcium ammonium nitrate, are useful for improving/increasing plant growth/health and the yield of woody perennial plants and Lovatt teaches that compositions comprising adenine/cytokinins, forchlorfenuron, and fertilizers, including the claimed nitrogen fertilizers are useful for application to applicant’s specifically claimed woody perennial plants, specifically of the genus Prunus and in grape vines to improve growth, yield, bud break, synchronizing bud break, and plant shoot growth. Lovatt teaches that these compositions which can comprise additional actives are useful for promoting plant growth, specifically shoot growth and for breaking bud dormancy and obviously synchronizing bud break because Lovatt teaches applying compositions which can comprise forchlorfenuron and nitrogen fertilizers to the same woody perennial plants to improve growth and yields and to break bud dormancy and as such it would also obviously be synchronizing bud break since it is the same plants being treated with the same forchlorfenuron, especially since as is taught by ‘646 it was known to use the same amounts of forchlorfenuron (18-26 mg/kg, .18%-.26%) that are disclosed in ‘360 to promote fruit tree budding and branch growth (See abstract). Thus, it would be obvious to prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103265380 (‘380, from IDS) and further in view of Lovatt (US2017/0325456, from IDS) and CN105432646 (‘646) as applied to claims 1-2, and 18-22 above and further in view of Wikeley et al. (WO2015038917, from IDS).
Applicant’s claim:

Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the composition and methods of claims 1-2, and 18-22 as discussed above an incorporated herein.
‘360 specifically teaches combining forchlorfenuron with nitrogen fertilizers in ratios of about 1:13 to about 1:438 as is discussed above.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
The combined references do not teach wherein the nitrogen containing fertilizer is specifically a 15-0-0 or a 17-0-0 fertilizer and is present in ratios of forchlorfenuron to 15-0-0 fertilizer of about 1:13 to about 1:438. However, these deficiencies in the combined references are addressed by Wikeley.
Wikely teaches 15-0-0 and 17-0-0 nitrogen fertilizers were known in the art to be useful in plant growth compositions (abstract; [0079]).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the claimed 15-0-0 and 17-0-0 nitrogen fertilizers as taught by Wikeley as the nitrogen fertilizers in ‘360 in the claimed ratios because ‘360 teaches that it was known in the art to combine nitrogen fertilizers with forchlorfenuron in ratios which overlap with those instantly claimed to improve/enhance plant growth and yield in woody perennial plants which are the same types of plants being treated with the instant composition and method(s). It would have been obvious to substitute the 15-0-0 or 17-0-0 as the nitrogen fertilizer in ‘360 because In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 8, 10-13, 15-18, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN103265380 (‘380, from IDS (there were some instances where the examiner had inadvertently cited ‘380 as ‘360 which was a typo in the previous office action and has been corrected in this office action) and further in view of Butselaar et al. (WO1997/04926),  .
Applicant’s claims are being interpreted as above.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 18, 22, ‘380 teaches an agricultural composition and method for treating woody perennial plants, specifically jujube trees, which comprises a mixture of an effective amount forchlorfenuron to promote plant health and growth and improve crop yields, specifically wherein the composition comprises water soluble forchlorfenuron granules which comprise, 0.1 %-2% forchlorfenuron, 0.5-1% trace element fertilizer, macronutrient fertilizer in amounts of 70-78%, which can be ammonium nitrate which is a nitrogen fertilizer, and 10-28% of moderate-element fertilizer, which includes the instantly claimed calcium ammonium nitrate fertilizer which would lead to a total amount of nitrogen fertilizer of 97-99.4% of the total 30% of nutritive substance (that this was previously left out was a clear typo as this is directly from the sections cited in ‘380 by the examiner and the claims of ‘380. This does not change or affect the rejection of record as the ratio of forchlorfenuron to the amount of nitrogen fertilizers in the amount of total nutritive substance still reads on the claimed range and was clearly cited by the examiner in the last office action), used in ‘380, wherein the ratio of forchlorfenuron to the nitrogen containing fertilizer would fall within the claimed range of from about 1:13 to about 1:438, and because the fertilizer is formulated with the forchlorfenuron they are concurrently applied (See entire document; abstract; 1-19th paragraph after summary of invention title; Claims; embodiment section, winter jujube). 
Regarding claims 8, 12-13, and 17, ‘380 teaches a method of treating woody perennial plants, to promote their growth/yield with the composition of forchlorfenuron and a nitrogen fertilizer wherein the ratio of forchlorfenuron to nitrogen containing fertilizer is from 1:13 to about 1:438, and wherein the forchlorfenuron composition comprises the nitrogen fertilizer thus they are applied concurrently (See abstract; Claims; Summary of invention section, paragraphs 1-7, pg. 3 of 10, paragraph starting with Five, Embodiment section; Test determination data section on pg. 4/10).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 8, 10-13, 15-18, and 19-22, ’380 does not teach wherein the methods of applying the forchlorfenuron and nitrogen containing fertilizer in the claimed ratios is specifically to promote bud break in woody plants, and/or synchronizing bud break in woody plants, or shoot growth, or wherein the woody plant is a grape vine, or is a tree of the genus Prunus (which include plum, cherry, almond, peaches, nectarines, apricots), and ‘380 does not teach wherein the only active ingredients are a mixture of an effective amount of forchlorfenuron and nitrogen containing fertilizer, specifically CAN-17, Erger, or CAN-27, etc. or wherein the method consists of applying an effective amount of forchlorfenuron and an effective amount of a nitrogen containing fertilizer in a ratio of forchlorfenuron to nitrogen contanining fertilizer of about 1:13 to about 1:428. However, these deficiencies in ’380 are addressed by Butselaar, Farm Progress, APVMA, and Wolf.
Butselaar teaches that nitrogen containing fertilizers, such as the instantly claimed calcium ammonium nitrate (CAN), and calcium nitrate are useful as rest-breaking/bud breaking agents for the claimed plants species, e.g. apple (Malus) and plums, nectarines, peaches, cherries, etc. (Prunus) with adjuvants/surfactants that enhance their rest-breaking/bud-breaking 
Farm Progress teaches that it was known to use nitrogen compounds specifically applicant’s exemplified CAN-17, which is 17-0-0 fertilizer, and Erger (15-0-0) are known in the art to be useful for promoting uniform bud break in grape vines (See entire document; Results encouraging section; Season long problems section).
APVMA teaches it was known to use forchlorfenuron (which is essentially not water soluble) in concentrations of 10g/L (~1% concentration assuming a liter weighs about 1000 g which is then diluted (50-100 mL of the 10g/L forchlorfenuron product to 100L of water) that are disclosed in ‘380 to promote fruit tree bud break/breaking dormancy, budding, and branch growth/fruit formation, etc. and wherein the target crops to use forchlorfenuron on include grapes, apples (See numbered pg. 1 product details; see numbered pg. 8 metabolism section, lines 1-2; numbered pg. 2, Mode of action; ). APVMA teaches that apples and grapes are target crops for using forchlorfenuron and as such forchlorfenuron would be expected to promote bud breaking/breaking dormancy in these crops since forchlorfenuron is taught to promote these effects.
Wolf teaches that it was known to test soils for macro and micronutrients and that dependent upon the area or crop to be grown micronutrients are only applied when deficient or for crops which are known to be sensitive to micronutrient deficiencies. Thus, it would be routine for one of ordinary skill in the art to remove the micronutrients from the formulation of ‘380 because fertilization with micronutrients in uncommon unless there are known deficiencies or the crops being grown are known to be sensitive for micronutrient deficiencies (See pg. 39-40, micronutrient extraction section).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the composition of ‘380 which contains forchlorfenuron and nitrogen fertilizer in the claimed amounts/ratios in the methods of Butselaar and Farm Progress, because ‘380 teaches compositions comprising forchlorfenuron and nitrogen containing fertilizers, specifically calcium ammonium nitrate, are useful for improving/increasing plant growth/health and the yield of woody perennial plants and Butselaar and Farm Progress both teach that compositions comprising the claimed fertilizers, including the claimed nitrogen fertilizers, are useful for application to applicant’s specifically claimed woody perennial plants, specifically grapes and woody plants of the genera Prunus and Malus to improve growth, yield, bud break, synchronizing bud break, and plant shoot growth. Butselaar teaches that these compositions which comprise additional adjuvants which promote the bud breaking, advancing time of bloom, leaf cover (e.g. growth) and fruit set (growth/yield) activity of the claimed nitrogen fertilizers because Butselaar teaches applying compositions which can comprise nitrogen fertilizers to the same woody perennial plants to improve growth and yields and to break bud dormancy and as such it would also obviously be synchronizing bud break since it is the same plants being treated with the same agents, especially since as is taught by APVMA it was known to use very small amounts of forchlorfenuron to promote fruit tree budding and branch growth and apical dominance which reads on shoot growth, wherein the target plant species to be treated with the forchlorfenuron includes grapes and apples (Malus) (See sections cited above). Thus, it would be obvious to optimize the amounts of forchlorfenuron and nitrogen fertilizer of ‘380 and use them in the methods of Butselaar, Farm Progress, and APVMA to be within the claimed ratios because these ratios were already known in the art to improve plant growth as is taught by ‘380. Thus, together the combination of the above references renders the instantly claimed composition and methods prima facie obvious because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to remove the micronutrients from the formulation of ‘380 in order to develop a composition comprising only nitrogen containing fertilizers and forchlorfenuron that is without micronutrient fertilizers for use in the claimed methods, because Wolf teaches that it was known in the art to not use micronutrient fertilizers unless absolutely necessary, e.g. a specific crop has needs for specific micronutrients for effective growth/yield because micronutrients are only needed in very minute amounts in the soil and it would be very easy to add too much of these micronutrients to the soil which causes toxicities in plants growing in the soil which contains too high of a concentration of micronutrients as these toxicities are known in the art as is evidenced by McCauley (See background section pg. 2, left col. “Toxicity occurs when a nutrient is in excess of plant needs and decreases plant quality or growth.”). Thus, it would be obvious to remove the micronutrients from the formulation of ‘380 in order to make a composition which can be more widely used to promote plant growth, etc. since it would not provide unnecessary micronutrients to areas and/or crops which do not need them thereby causing toxicity. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of .

Claims 8, 10-12, 13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butselaar et al. (WO1997/04926),  Farm Progress (https://www.farmprogress.com/nitrogen-compounds-promote-even-grapevine-bud-break, 2003), and APVMA (https://apvma.gov.au/sites/default/files/publication/13791-prs-forchlorfenuron.pdf, 2005), and Wolf et al. (http://s3.amazonaws.com/udextension/lawngarden/files/2012/10/CHAP5.pdf,10/2012) as evidenced by McCauley (https://landresources.montana.edu/nm/documents/NM9.pdf, 2011).
Applicant’s claims are as discussed above
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 8, 10, 13, 15, 18, 20, Farm Progress teaches that it was known to use nitrogen compounds specifically applicant’s exemplified CAN-17 (which is calcium ammonium nitrate 17-0-0), and Erger (15-0-0) are known in the art to be useful for promoting uniform bud break in grape vines (which reads on promoting bud break and synchronizing bud break and plant growth) (See entire document; Results encouraging section; Season long problems section).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 8, 10-12, 13, 15-22, Farm Progress does not teach wherein the woody perennial plant is a tree of genus Malus or Prunus or wherein the composition and 
Regarding claims 8, 10-12, 13, 15-22, APVMA teaches it was known to use forchlorfenuron in concentrations of 10g/L (~1% concentration assuming a liter weighs about 1000 g which is then diluted (50-100 mL of the 10g/L forchlorfenuron product to 100L of water) to promote fruit tree bud break/breaking dormancy, budding, and branch growth/fruit formation, etc. in target crops, e.g. grapes, apples (See numbered pg. 1 product details; see numbered pg. 8, metabolism section, lines 1-2; see numbered pg. 2, mode of action). APVMA teaches that apples and grapes are target crops for using forchlorfenuron and as such forchlorfenuron would be expected to promote bud breaking/breaking dormancy in these crops since forchlorfenuron is taught to promote these effects.
Regarding claims 8, 10-12, 13, 15-22, Butselaar teaches that nitrogen containing fertilizers, such as the instantly claimed calcium ammonium nitrate (CAN), and calcium nitrate are useful as rest-breaking/bud breaking agents for the claimed plants species, e.g. apple (Malus) and plums, nectarines, peaches, cherries, etc. (Prunus) with adjuvants/surfactants that enhance their rest-breaking/bud-breaking activity, specifically ethoxylated amine surfactants as the adjuvants (see Abstract; pg. 3, ln. 26-28; pg. 4, ln. 18-pg. 10, ln. 28, specifically all of pg. 10; pg. 11, ln. 1-22; claims, etc.). 
Regarding claims 8, 10-12, 13, 15-22, ‘380 teaches an agricultural composition and method for treating woody perennial plants, which comprises a mixture of an effective amount forchlorfenuron to promote plant health and growth and improve crop yields, specifically wherein the composition comprises water soluble forchlorfenuron granules which comprise, 0.1%-2% forchlorfenuron, 0.5-1% trace element fertilizer, macronutrient fertilizer in amounts of 70-78%, which can be ammonium nitrate which is a nitrogen fertilizer, and 10-28% of moderate-element th paragraph after summary of invention title; Claims; embodiment section, winter jujube). ‘380 teaches a method of treating woody perennial plants, to promote their growth/yield with the composition of forchlorfenuron and a nitrogen fertilizer wherein the ratio of forchlorfenuron to nitrogen containing fertilizer is from 1:13 to about 1:438, and wherein the forchlorfenuron composition comprises the nitrogen fertilizer thus they are applied concurrently (See abstract; Claims; Summary of invention section, paragraphs 1-7, pg. 3 of 10, paragraph starting with Five, Embodiment section; Test determination data section on pg. 4/10).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to perform the instantly claimed methods of promoting bud break in woody perennial plants, synchronizing bud break in woody perennially plants, promoting plant growth, specifically shoot growth, in woody perennial plants, specifically grapes and apples, etc. wherein the forchlorfenuron and nitrogen containing fertilizer are applied in the claimed ratios either concurrently or sequentially as is instantly claimed because the combined references above together teach that it was already known in the art to apply forchlorfenuron and nitrogen containing fertilizers, specifically the preferred nitrogen containing fertilizers instantly clamed to the same woody perennial plants to promote bud break and synchronize bud break and promote plant growth, specifically plant growth and apical dominance which is related to shoot growth and reads on the instantly claimed shoot growth because apical dominance is the shoot 
	It also would have been obvious to one of ordinary skill in the art to perform the instantly claimed method wherein the forchlorfenuron and nitrogen containing fertilizers are present in the claimed ratios and applied concurrently because it was already known in the art to use forchlorfenuron with nitrogen containing fertilizers applied concurrently in these same ratios to improve/promote plant growth in woody perennial species as is taught by ‘380. Thus, it would have merely been the optimization of ratios that were already known in the art for the same/similar purposes, especially since it was already known in the art that forchlorfenuron and nitrogen containing fertilizers were effective to promote bud breaking, bud synchrony, and plant growth and health in the claimed woody perennial species when used separately. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Response to Arguments/Remarks
	Applicant’s amendments to the claims and arguments filed 11/2/20, have been entered and have prompted the revised and new grounds of rejection presented herein with respect to the method claims. Specifically, applicant’s argue that their claimed combinations result in unexpected/synergistic increases for breaking bud dormancy in woody perennial plants with the claimed ratios of forchlorfenuron to nitrogen containing fertilizer and they point to data in Tables 3, 5, 7, 9, and 11. However, the examiner notes that the data in Table 2 for example demonstrates that the claimed combination of CPPU/forchlorfenuron at 300 ppm to CAN17 30% weight/volume does not exhibit synergy as in no cases was the combination better than CAN17 30% weight/vol. when applied alone. Further not every possible known or unknown nitrogen containing fertilizer, e.g. all forms of animal feces or compost for example, appears to afford applicant’s results as is instantly claimed. Applicant’s own specification admits at paragraph 48 that mixtures of forchlorfenuron and “particular nitrogen containing fertilizers” work better, or as well as HC at causing bud break. Further applicant’s claims are to a nitrogen containing fertilizer which reads on any fertilizer mixture of any type which contains nitrogen, e.g. it can contain anything else that fertilizes or is an active agent, e.g. compost which contains plant matter which can contain active ingredients present in plants such as cytokinins, or manure which can contain antibiotics or other drugs or active agents which have been administered to the animals/or the animals have been exposed to via the environment or have consumed, and then subsequently excreted in the manure, and as such the scope of active agents which are present or can be present in the claimed nitrogen containing fertilizer is much broader in scope than the instantly claimed unexpected results which are being argued by applicants, which are specifically using Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). Additionally, it is unclear to the examiner if the ratios outside the claimed range also do not exhibit these affects, e.g. does the ratio of 1:10 or 1:7 or 1:5 not exhibit synergy and the ratio of 1:13 does?
The examiner appreciates that applicants are attempting to limit the claim to contain only these active ingredients recited in claim 1. However, the examiner notes as discussed above that applicants have never defined active ingredient in their specification nor have they specified that the active ingredient must be an agricultural active ingredient, and it is clear that the composition can comprise other things, e.g. carriers, which would include things like oils and oils are known in the art to exhibit pesticidal activity (as is evidenced by Flint https://ucanr.edu/blogs/blogcore/postdetail.cfm?postnum=13099 (See entire document)) and as such could be considered active ingredients in addition to also be considered a carrier/diluent. Further, applicants have defined nitrogen containing fertilizer to be any fertilizer which contains a calcium ammonium nitrate fertilizer and any fertilizer that comprises calcium ammonium and nitrate is a calcium ammonium nitrate fertilizer even if boron or other trace nutrients are also mixed with the calcium ammonium nitrate. Thus, the composition of ‘662 can contain other known plant nutrients and still be a nitrogen containing fertilizer/calcium ammonium nitrate fertilizer because when mixed it is still a fertilizer which contains 
	Applicant’s arguments with respect to Wikeley, that Wikeley does not teach at what ratios the claimed fertilizers are useful for the claimed uses. However, none of the method claims requires a specific nitrogen fertilizer e.g. the claimed 15-0-0 to be used to accomplish the claimed method steps, e.g. the only thing required by the method claims is that the method consists of an applying step that includes effective amounts of forchlorfenuron and a nitrogen containing fertilizer in the claimed ratios, e.g. any fertilizer composition of any kind which contains 1 molecule of nitrogen reads on the claimed nitrogen containing fertilizer and nitrogen containing fertilizer include things like compost which comprises cytokinins from plant matter or animal feces which contain additional active agents such as antibiotics, etc. Thus, the examiner maintains that the claim amendments still are not commensurate in scope with the instantly argued unexpected results because the specific nitrogen fertilizers claimed are much narrower in scope than the claimed nitrogen containing fertilizer. Additionally, active ingredients in an agricultural composition can include things that are not necessarily classified as actives, e.g. carriers such as oils are known in the art to work as pesticides as is discussed above and as such carriers and diluents and other excipients can also be classified as active ingredients especially since applicants have not specifically defined this term. Thus, applicant’s compositions which obviously contain formulation additives/carriers/excipients especially since the disclosed modes of application [019] include spraying and drenching, etc. and forchlorfenuron is a solid that is poorly water soluble and the specific fertilizers claimed/disclosed, e.g. calcium ammonium nitrate is a known solid. Thus, to be sprayed or applied via the disclosed modes of application these solids would have to be diluted or dissolved or suspended in some liquid diluent which if it is an oil would also be an active ingredient. Thus, contrary to applicant’s arguments the claim amendments have not made the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616